Citation Nr: 0015803	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 30 percent disabling.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran retired in March 1978 after more than 20 
years of active service.


REMAND

The veteran has been granted service connection for arthritis 
of the bilateral knees.  In December 1998, during the 
pendency of this claim, a Hearing Officer's decision granted 
a 30 percent evaluation for each knee based upon limitation 
of motion and complaints of pain.  A VA General Counsel 
Precedent Opinion provides for multiple ratings for arthritis 
under Diagnostic Code 5003-5010 (for degenerative and 
posttraumatic arthritis, respectively) and Diagnostic Code 
5257 (for subluxation or lateral instability).  VAOPGCPREC 
23-97 (issued July 1, 1997).  That opinion, summarizing case 
and statutory law, held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  Under VAOPGCPREC 9-98 
(issued August 14, 1998), the VA General Counsel held that a 
separate rating for arthritis may be assigned based upon X-
ray findings and limitation of motion that does not rise to a 
compensable level under DC 5260 or DC 5261.  In a similar 
manner, a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.

During the course of this claim, the veteran has been 
provided two VA examinations.  At the time of an April 1998 
VA examination, the veteran denied recurrent subluxation.  
However, while range of motion studies were completed, there 
is nothing in the resulting report that would reflect that 
the examiner tested for the presence of subluxation or 
lateral instability, the two criteria for an evaluation under 
Diagnostic Code 5257.  Likewise, at the time of a February 
1999 VA examination, range of motion studies were performed, 
but neither the presence or absence of subluxation or lateral 
instability was referenced.  Finally, the Board notes that 
the veteran received an MRI of both knees from Advanced 
Diagnostic Image of Evansville in April 1999.  Instability of 
both knees was reported as an indicator for the testing.  
Other VA treatment records do reference knee pain, but are 
silent as to the presence or absence of subluxation or 
lateral instability.

As the evidence is unclear as to the presence or absence of 
subluxation or lateral instability, which are bases for 
multiple ratings, these claims are REMANDED to the RO for the 
following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the full nature and extent of his 
service-connected arthritis of the 
bilateral knees.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner (including 
through consultation) should be 
accomplished, and all clinical findings 
should be reported in detail.  In 
particular, the examiner is asked to 
comment on the presence or absence of 
instability or subluxation, and to 
comment on the range of motion of the 
each knee.  All examination findings and 
a complete rationale for each opinion 
expressed should be set forth.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, the claims file must be 
made available to the examiner for 
review.  

2.  The RO should then readjudicate the 
above claims for increased evaluations on 
the basis of all the evidence of record.  
The RO is also asked to consider the 
directives set forth in VA General 
Counsel Opinions 23-97 and 9-98 
(governing assignment of separate 
evaluations for arthritis and 
instability).

3.  If the veteran's claims are not 
granted in full, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should then be afforded the 
applicable time to respond.

The purpose of this REMAND is to obtain additional 
information; the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




